internal_revenue_service department of the reasury index no 468a washington dg i oi pareon ta cantact teleohone numher- est refer realy pate oft plr-107160-98 re revised schedule of ruling amounts taxpayer plant location commission district fund l u dear this letter responds to the request of taxpayer dated for a revised schedule of ruling amounts pursuant marcn to sec_1_468a-3 of the income_tax regulations commission has increased the amount of decommissioning costs to be included in taxpayer's cost of service for ratemaking purposes amounts on june sec_1_468a-3 taxpayer was last issued a revised schedule of ruling information was submitted pursuant to the we understand the facts as presented by taxpayer to be as follows taxpayer directly owns ‘ of the plant which is situated in location the plant began sommercial operation on the plant's operating license expires on taxpayer is under the audit jurisdiction of the district_director of the district decommissioning the plant is prompt removal dismantling the proposed method of plr-107160-98 the commission in decommissioning costs for the plant to be included in taxpayer's cost of service for ratemaking purposes in the amounts of orovides for the total cost of decommissioning the plant as estimated by the commission is taxpayer's share is escalated at future cost of share is this total estimated cost annually results in a total estimated of which of which taxpayer's the funding_period and the level_funding limitation period began on estimated period for which the fund will be in effect is ‘ useful_life of the plant is and the estimated the therefore the qualifying percentage is the after-tax rate of return to be earned on the assets percent of the fund is estimated to be not take into account the provisions of the energy policy act of the commission did there are no proceedings currently pending before the commission that may result in an increase or decrease in the amount of decommissioning costs to be included in taxpayer's cost of service for ratemaking purposes sec_468a of the internal_revenue_code provides that a taxpayer may elect to deduct the amount of payments made to a qualified nuclear decommissioning fund limits the amount_paid into the fund for any_tax year to the lesser_of the amount of nuclear decommissioning costs allocable to the fund that is included in the taxpayer's cost of service for ratemaking purposes for the tax_year or the ruling_amount however sec_468a applicable to this year sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts year is defined under sec_468a secretary determines to be necessary to fund that portion of the ruling_amount for any_tax as the amount which the plr-107160-98 nuclear decommissioning costs which bears the same ratio to the nuclear power plant as the period for which the fund is bears to the estimated_useful_life of the plant further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate this term is in effect sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on account of this tax_year and is made within months after the close of the tax_year sec_1_468a-1 of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code defined under sec_1_468a-1 of the regulations is taxpayer that has a qualifying interest in among other things a direct ownership_interest an eligible_taxpayer as a sec_1_468a-2 of the regulations provides that the maximum amount of cash payments made or deemed made toa nuclear decommissioning fund during any_tax year shall not exceed the lesser_of the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or the ruling_amount applicable to the nuclear decommissioning fund for such tax_year sec_1_468a-3 of the regulations provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is over the tax years remaining in the funding_period as date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to amount of decommissioning costs allocable to the fund a ruling specifying annual payments that and in no event more than of the the sec_1_468a-3 of the regulations provides that to the extent consistent with the principles and provisions of this section each schedule of ruling amounts shall be based on the reasonable assumptions and determinations used by the applicable public_utility commission in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes the internal_revenue_service shall provide a schedule of ruling under sec_1_468a-3 plr-107160-98 amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer's proposed schedule is consistent with the principles and provisions of this section sec_1_468a-3 of the regulations provides that the under sec_1_468a-3 ruling_amount specified in a schedule of ruling amounts for any_tax year in the level_funding limitation period shall not be less than the ruling_amount specified in such schedule for any earlier tax_year limitation period begins on the first day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the tax_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes the level_funding sec_1_468a-3 of the regulations provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer's share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage sec_1_468a-3 of the regulations provides that in general the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes sec_1_468a-3 of the regulations provides that a taxpayer's share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer's qualifying interest in the plant sec_1_468a-3 of the regulations provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount plr-107160-98 sec_1_468a-3 of the regulations provides that any taxpayer that has previously obtained a schedule of ruling amounts can request a revised schedule of ruling amounts request must be made in accordance with the rules of sec_1_468a-3 the internal_revenue_service shall not provide a revised schedule of ruling amounts applicable to a tax_year in response to a request for a schedule of ruling amounts that is filed after the deemed deadline date for such tax_year such a section of the energy policy act of public law eliminated for tax years beginning after december sec_468a sec_468a nuclear decommissioning fund of the code by lowering the tax_rate applicable to a the investment restrictions contained in that section also revised we have examined the representations and data submitted by you your authorized representative in relation to the requirements set forth in the code and the regulations solely on these representations of the facts we reach the following conclusions based the taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1 of the regulations the commission has determined the amount of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations a and of the regulations the taxpayer has proposed a schedule of ruling amounts which meets the requirements of sec_1_468a-3 annual payments specified in the proposed schedule of ruling amounts are based on the reasonable assumptions and determinations used by the commission and will result in a projected fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund the to the fund during any_tax year is the maximum amount of cash payments made deemed made restricted to the lesser amount of the decommissioning costs applicable to such fund or the ruling applicable to this fund as set forth under sec_1 468a- b of the regulations or plr-107160-98 taxpayer has previously determined under sec_1_468a-3 of the regulations that the qualifying percentage is percent based on the above determinations we conclude that the taxpayer's proposed schedule of ruling amounts with regard to the commission satisfies the requirements of sec_468a of the code approved schedule of ruling amounts tax years year the approved schedule of ruling amounts for the commission the elimination of the by the commission which based its determinations as to is being limited to a five year period as a result of the statutory changes made by the act investment restrictions and the reduction of the tax_rate applicable to income earned by the fund may result in a greater after-tax of return than was estimated prior to the enactment of the act the approved after-tax rate of return on restricted investments and a higher tax_rate this increased after-tax rate of return would over the life of the fund result in a balance in the fund on the last day of the funding_period that would exceed the amount of decommissioning costs allocable to the fund to prevent the excess accumulation in the fund this schedule of ruling amounts is limited to a five year period for the commission be approved after a determination by the commissions of an after-tax rate of return that accounts for the reduced_tax_rate and unrestricted investments a revised schedule of ruling amounts may approval of in order approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued events described in sec_1_468a-3 regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first tax_year in which the rates reflecting such action became effective iii of the when no such if any of the plr-107160-98 the taxpayer must file a request for a revised event occurs schedule of ruling amounts on or before the deemed payment the tax_year deadline of the 10th tax_year following the close of in which the most recent schedule of ruling amounts was received the approved schedule of ruling amounts is relevant only to payments allocable to any funds those payments made to the fund other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code as stated earlier payments made to such fund can gualify only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to such fund or the ruling amounts applicable to this fund in the tax_year this ruling is directed only to the taxpayer who requested of the code provides it may not be used sec_6110 it or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative regulations a copy of this letter must be attached with the required election statement to the taxpayer's federal_income_tax return for each year in which the taxpayer claims a deduction for payments to the fund pursuant to sec_1_468a-7 of the sincerely yours ch aba r keusyfhte charles b ramsey chief branch office of assistant chief_counsel passthroughs and special industries
